Judge Flannigan heard this case in the circuit, saw the witnesses, noted their demeanor, weighed the testimony, and was of the opinion that grounds for a divorce were not established. I have read the record and have the same opinion. I think both parties are to blame for their unfortunate situation. The parties were married at a period in their lives when the habits of each had become fixed. Plaintiff was dictatorial and defendant was of a nervous temperament. Some coward wrote plaintiff an unsigned letter, alleging improper conduct between his wife and young son, and he showed the letter to his wife. He then knew, and now says, there was no foundation for such attack from ambush. The exhibition of the letter was unkind because there was *Page 443 
at the time no expression of confidence in the wife nor of an intent to find the skulker.
At the time of the hearing the son of plaintiff by a former marriage was a young man, and he was not called as a witness although he must have been well aware of facts bearing upon the issue. Ordinarily, the omission to call a child would be looked on favorably, but in this case it was charged that the stepmother had been cruel to the child. If the stepmother was cruel to the boy he would hardly have written her the many dutiful letters appearing in the record.
Defendant on many occasions failed to exercise good sense and the same may be said of plaintiff. Plaintiff claims defendant's visits to his office and interference with his help hurt his business. She undoubtedly visited his office too often and undertook to direct and manage his office help, but the help seemed to pay little attention to her orders. Some days before he left the home and went to a hotel he informed his wife of his intention and carried his purpose out to the minute.
Of course, the letters mentioned in my Brother's opinion were not competent evidence, and, I think, should not be given any consideration.
The decree should be affirmed, with costs against plaintiff. *Page 444